Citation Nr: 1314349	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  12-18 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for thyroid cancer status post thyroidectomy as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for atrial fibrillation as secondary to thyroid cancer status post thyroidectomy.

3.  Entitlement to service connection for sarcoidosis as secondary to thyroid cancer status post thyroidectomy.

4.  Entitlement to service connection for pilomatricoma as secondary to thyroid cancer status post thyroidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2011; a statement of the case was issued in June 2012; and a substantive appeal was received in July 2012.   

The Veteran presented testimony at a Board hearing in March 2013.  A transcript of the hearing is associated with the Veteran's Virtual VA records.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his March 2013 Board hearing, the Veteran testified that for approximately 1 1/2 years, he worked security on nuclear planes at Beale Air Force Base in California.  He stated that he never wore any protective clothing or anything to measure his exposure to radiation.  He contends that his thyroid cancer is secondary to exposure to ionizing radiation (and that his atrial fibrillation, sarcoidosis, and pilomatricoma are secondary to thyroid cancer status post thyroidectomy).  The Veteran testified that he is currently being treated by Dr. J.D.  Moreover, he testified that he has been told by his doctors that his cancer could be due to exposure to ionizing radiation and that there is a statement by Dr. J.D. to that effect in the claims file.

After thoroughly reviewing the claims file (including the Virtual VA), the Board is unable to find any statement of etiology by Dr. J.D- there is also no indication that the records are incomplete.  It simply appears that the Veteran is mistaken as to the existence of such opinion.  The Board does note that an August 2011 VA outpatient treatment report includes a statement by Dr. B.P. in which he states that the most common cause of renal cell carcinoma is smoking, but that some sporadic tumors can be possibly due to environmental toxins such as radiation exposure.  The Board also notes that outpatient treatment reports document the Veteran's contentions that he was exposed to radiation during service.  However, none of the treatment reports contain anything that would constitute a nexus opinion weighing in the Veteran's favor.  Consequently, an opinion should be obtained in this case.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  Then, the RO should obtain an independent medical opinion regarding the etiology of the Veteran's disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records, and the medical history obtained from the Veteran at his March 2013 Board hearing, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's thyroid cancer began during or is causally related to service, to include due to exposure to ionizing radiation during service.  

If the examiner determines that the Veteran's thyroid cancer is due to service, he/she should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's atrial fibrillation, sarcoidosis, and pilomatricoma were caused, by his thyroid cancer.  If not, the examiner should opine whether the Veteran's atrial fibrillation, sarcoidosis, and pilomatricoma have been aggravated (permanently worsened beyond their natural progression) by the thyroid cancer.  If aggravation is found, the baseline level of disability prior to aggravation should be identified to the extent possible.  

All opinions must be accompanied by a clear rationale.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



